Judgment and order affirmed, with costs. All concur, except Taylor, J., who dissents and votes for reversal on the law for the following reasons: Plaintiff was entitled to rely somewhat upon an observance of the law .by the automobile driver; but he was also obligated to use reasonable caution affirmatively in safeguarding himself. His own testimony shows that he failed entirely to do so, and there is no testimony to the contrary. Therefore, I dissent and vote for reversal and a dismissal of the complaint on the ground that plaintiff was guilty of contributory negligence as a matter of law. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. -.